Case 1:20-cv-01546-TWP-TAB Document 11 Filed 07/01/20 Page 1 of 5 PageID #: 47




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

NATHAN ANDERSON,                                       )
                                                       )

                              Plaintiff,               )
                                                       )
                         v.                            )        No. 1:20-cv-01546-TWP-TAB
                                                       )
DUSHAN ZATECKY,                                        )
CAYLOR,                                                )
D. DAVIS,                                              )
PCF INTERNAL AFFAIRS,                                  )
                                                       )
                              Defendants.              )

          Entry Dismissing Amended Complaint and Opportunity to Show Cause

       The plaintiff is a prisoner currently incarcerated at Pendleton Correctional Facility

("Pendleton"). The Court previously dismissed his civil rights complaint for failure to state a claim

and gave him an opportunity to amend. The plaintiff's claim is that the defendants denied him

access to the court when they failed to provide him with his trial transcripts, discovery, and other

legal paperwork necessary to try to regain his freedom. The Court informed the plaintiff that to

maintain an access to courts claim he must make specific factual allegations of the harm he

suffered, whether it be missed court deadlines, failure to make a timely filing, or the dismissal of

legitimate claims. Dkt. 5. In response, the plaintiff filed an amended complaint, dkt. 9, which the

Court now screens.

                                                   I.
                                           Screening Standard

       The plaintiff is a prisoner currently incarcerated at Pendleton Correctional Facility

("Pendleton"). Because the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court

has an obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on the

defendants. Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is
Case 1:20-cv-01546-TWP-TAB Document 11 Filed 07/01/20 Page 2 of 5 PageID #: 48




frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant

who is immune from such relief. In determining whether the complaint states a claim, the Court

applies the same standard as when addressing a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive

dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                              II.
                                     The Amended Complaint

        The amended complaint names three defendants: Dushan Zatecky, Lt. Caylor, and

D. Davis. The plaintiff alleges that when he was transferred to Pendleton on November 16, 2016,

Officer D. Davis destroyed or lost his legal paperwork. He further alleges that this destroyed his

"opportunity to advance through the post-conviction relief appeal for freedom or less time in

prison." Dkt. 9 at 2. While the complaint makes other factual allegations, it contains no other

allegations regarding the legal harm the plaintiff suffered as a result of not having access to his

legal file.

        There is no time limit to pursue post-conviction relief in Indiana. See State v. Scales, 593

N.E.2d 181, 184 (Ind. 1992) (petition for post-conviction relief may be brought at any time

although the state may argue laches). The plaintiff has not lost the opportunity to pursue state post-

conviction relief.
Case 1:20-cv-01546-TWP-TAB Document 11 Filed 07/01/20 Page 3 of 5 PageID #: 49




       Neither did the defendants' alleged actions cause the plaintiff to lose his opportunity to

pursue federal habeas relief because it appears he was already time-barred from doing so by the

time he arrived at Pendleton. The Court takes judicial notice of the state court dockets in the

plaintiff's direct appeal, case no. 49A05-1105-CR-00243, and his state petition for post-conviction

relief, case no. 49G04-0903-PC-35798. These dockets reveal that the plaintiff's direct appeal

concluded when he was denied transfer to the Indiana Supreme Court on April 24, 2012. He filed

a petition for post-conviction relief on February 1, 2013, and withdrew it without prejudice on

January 26, 2016.

       A federal court may grant habeas relief only if the petitioner demonstrates that he is in

custody "in violation of the Constitution or laws . . . of the United States." 28 U.S.C. § 2254(a)

(1996). In an attempt to "curb delays, to prevent 'retrials' on federal habeas, and to give effect to

state convictions to the extent possible under law," Congress, as part of Antiterrorism and Effective

Death Penalty Act ("AEDPA"), revised several statutes governing federal habeas relief. Williams

v. Taylor, 529 U.S. 362, 404 (2000). "Under 28 U.S.C. § 2244(d)(1)(A), a state prisoner seeking

federal habeas relief has just one year after his conviction becomes final in state court to file his

federal petition." Gladney v. Pollard, 799 F.3d 889, 894 (7th Cir. 2015). "The one-year clock is

stopped, however, during the time the petitioner's 'properly filed' application for state

postconviction relief 'is pending.'" Day v. McDonough, 547 U.S. 198, 201 (2006) (quoting 28

U.S.C. § 2244(d)(2)).

       The plaintiff's conviction and sentence became final on July 23, 2012, when the time to

seek certiorari in the United States Supreme Court expired following his direct appeal. 28 U.S.C.

§ 2244(d)(1)(A). The one-year period of limitation ran until February 1, 2013, when he filed his

petition for post-conviction review. At that time, 192 days, or approximately six months and one

week, had elapsed.
Case 1:20-cv-01546-TWP-TAB Document 11 Filed 07/01/20 Page 4 of 5 PageID #: 50




       A limitations period is tolled during the time in which the petitioner has pending a "properly

filed application for State post-conviction or other collateral review." 28 U.S.C. § 2244(d)(2). The

one-year federal habeas clock began to run again when the plaintiff withdrew his state petition for

post-conviction relief on January 26, 2016. His deadline for filing a federal habeas petition

therefore expired on July 17, 2016, or approximately four months before he was transferred to

Pendleton. Therefore, the alleged actions of the defendants did not affect the plaintiff's ability to

seek federal habeas relief because his opportunity to do so had expired before he interacted with

the defendants. Furthermore, because an unconstitutional state-created impediment to filing resets

the one-year limitation period, if the defendants' actions in fact prevented the plaintiff from filing

a timely habeas petition, such actions would reset the limitations period. See 28 U.S.C.

§ 2244(d)(1)(B).

       In his amended complaint, the plaintiff attempts to state his First Amendment access to

courts claim as a deliberate indifference claim under the Eighth Amendment, but the essence of

his claim remains that the defendants' actions interfered with his ability to proceed with collateral

attacks on his conviction. As discussed above, the plaintiff's amended complaint fails to state a

claim and must be dismissed pursuant to 28 U.S.C. § 1915A(b).

       Despite the fact that the plaintiff has not stated a constitutional violation, he still faces the

practical problem of not having access to the legal paperwork he needs to refile his state petition

for post-conviction relief. He may be able to get a copy of this paperwork from the state court. He

may also be able to pursue state court remedies as discussed in the Court's first Screening Order.

Indiana's Tort Claims Act (IND. CODE § 34-13-3-1 et seq.) provides for state judicial review of

property losses caused by government employees and provides an adequate post-deprivation

remedy to redress state officials' accidental or intentional deprivation of a person's property. Wynn

v. Southward, 251 F.3d 588, 593 (7th Cir. 2001) ("Wynn has an adequate post-deprivation remedy
Case 1:20-cv-01546-TWP-TAB Document 11 Filed 07/01/20 Page 5 of 5 PageID #: 51




in the Indiana Tort Claims Act, and no more process was due."); Zinermon v. Burch, 494 U.S. 113,

125−26 (1990) ("Deprivation of a constitutionally protected interest in 'life, liberty, or property' is

not in itself unconstitutional; what is unconstitutional is the deprivation of such an interest without

due process of law . . . . The constitutional violation actionable under § 1983 is not complete when

the deprivation occurs; it is not complete unless and until the State fails to provide due process.").

                                             III.
                           Dismissal and Opportunity to Show Cause

       The plaintiff's amended complaint must be dismissed for failure to state a claim. The

plaintiff shall have through July 31, 2020, in which to show cause why this action should not be

dismissed. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1022 (7th Cir. 2013) ("Without

at least an opportunity to amend or to respond to an order to show cause, an IFP applicant's case

could be tossed out of court without giving the applicant any timely notice or opportunity to be

heard to clarify, contest, or simply request leave to amend.").

      IT IS SO ORDERED.


Date: 7/1/2020




Distribution:

NATHAN ANDERSON
219213
PENDLETON CORRECTIONAL FACILITY
Inmate Mail/Parcels
4490 West Reformatory Road
PENDLETON, IN 46064
